EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morey Wildes on August 19, 2021.

The application has been amended as follows: 
Claim 1.  A portable hand tremor detection system comprising 
a grasping means for holding by the a user with a resiliently biased pressing unit to put pressure on said resiliently biased pressing unit through the user's fingers when the user holds the grasping means; 
a press sensitive sensor unit contained within said grasping means having operative communication with said resiliently biased pressing unit, wherein said press sensitive sensor unit comprises a pair of flexible conductive material coated polymer sheets, said pair of flexible conductive material coated polymer sheets is either maintained in spaced apart in relaxed condition indicative of no sensor signal or maintained in contact with one another in actuated condition indicative of generation of hand tremor sensor signal; 
said resiliently biased pressing unit operatively connected to said pair of flexible conductive material coated polymer sheets for actuating the pair of flexible conductive material coated polymer sheets for said hand tremor based sensor signal generation upon vertical application of pressure on said resiliently biased pressing unit through the user's fingers; 
a processing unit for processing said hand tremor based sensor signal for detecting the level of hand tremor of the user; and 
a cooperative power source,  
includes a press-knob for receiving pressing force of the user and the press sensitive sensor unit is contained within said grasping means and is configured for sensing a vertical pressure applied on said press-knob;  
wherein the pair of flexible conductive material coated polymer sheets is contained in such that the vertically applied pressure on the press-knob resiliently bends the polymer sheets, 
wherein the pair of flexible conductive material coated polymer sheets includes two polymer sheets disposed in parallel configuration by a spacer, and conductive coatings on each polymer sheet side facing each other so that upon bending of the polymer sheets, the conductive coating of each polymer sheet of the pair comes in contact to each-other, whereby said conductive coatings on the polymer sheets are disposed in operative communication with a detection circuit of the processing unit through an electrical circuit connector, wherein the press knob is fixed on a movable support which is attached with a housing top of the grasping means under bias of a spring and an immovable support to form the resiliently biased press sensitive sensor unit configured to be compressed under the vertically applied pressure on said press knob which resiliently bends the pair of flexible conductive material coated polymer sheets and upon releasing or decreasing of the vertically applied pressure, the press- knob moves towards its original position under bias of the spring which relaxes the pair of flexible conductive material coated polymer sheets, whereby variation in the vertically applied pressure on the press-knob due to hand tremor changes an amount of bending s contact area of the conductive coatings, resulting in a change in output electrical resistance of the pair of flexible conductive material coated polymer sheets as an indication of the hand tremor.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/Primary Examiner, Art Unit 3791